By the Court,
Hawley, C. J.:
Plaintiffs brought this action to recover a balance alleged to be due upon a contract for cutting wood. The cause was tried by the court without a jury. The findings of the court are in favor of the plaintiffs upon all the issues raised by the pleadings. Appellants claim that the evidence is insufficient to justify the findings in certain specified particulars.
We have carefully examined the testimony, and find a substantial conflict upon all material points. We are of opinion that the testimony is sufficient to sustain the findings of the court in every particular.
The judgment of the district court is affirmed.